Citation Nr: 1539430	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2002 to July 2002 and from February 2007 to October 2007, and in the Army National Guard from March 2001 to May 2002, from July 2002 to February 2007, and from October 2007 to September 2010.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned via videoconference in June 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case so that VA can satisfy its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

VA afforded the Veteran an examination for his claim of entitlement to service connection for PTSD in August 2011.  The examiner diagnosed the Veteran with adjustment disorder with anxiety and depressed mood.  Though the Veteran's reported stressors did satisfy the necessary criteria for PTSD, the examiner found that the Veteran did not persistently re-experience the traumatic events, and thus did not meet the criteria. 

This examination is in conflict with a lengthy history of VA psychiatry notes.  For instance, in February 2011, the Veteran tested for PTSD and met the all the criteria.  Accordingly, a PTSD diagnosis was suggested.  Subsequent VA treatment notes through October 2013 show diagnosis and treatment for PTSD.  The Board notes that the Veteran has also received diagnoses of adjustment disorder, anxiety, and depression throughout the course of the appeal.  The narrow opinion from the August 2011 examination does not give the Board adequate rationale upon which to base a decision.  The Board acknowledges that there is an April 2012 addendum opinion that provides a negative nexus opinion for the August 2011 diagnosis of adjustment disorder.  However, given the contrary evidence of record, a new medical opinion is necessary to discern what psychiatric disabilities the Veteran has and whether any psychiatric disabilities are related to his active service.  

Additionally, in his June 2015 hearing, the Veteran suggested that there were relevant findings in recent VA treatment records that connect his PTSD to his active service.  Therefore, any outstanding VA treatment records should be obtained on remand.  

Next, moving to the Veteran's claim of service connection for sleep apnea, the Veteran was afforded an examination for this claim in August 2011.  After noting a present diagnosis of sleep apnea, the examiner opined that it was less likely than not that the Veteran's sleep apnea was related to a specific exposure event experienced by the Veteran during his active service.  The examiner's opinion relies in part on the Veteran receiving his diagnosis of sleep apnea in 2011.  However, in his June 2015 hearing, the Veteran, citing to observations made by his wife, testified that he had been showing signs of sleep apnea since his active service.  The Veteran further testified that he was diagnosed with sleep apnea shortly after he returned from his active service in Iraq in 2007.  This statement is corroborated by an April 2013 letter from the Veteran's wife, who described symptoms attributable to sleep apnea that began after the Veteran returned from Iraq in 2007.  The Veteran's testimony is significant because it suggests a temporal relationship between his active service and the onset of his sleep apnea.  A new medical opinion is necessary that accounts for the Veteran's competent and credible testimony.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify all treatment by VA and private providers for any psychiatric condition and his sleep apnea.  Specifically, ask the Veteran where any records are located that show a diagnosis of sleep apnea at the time of or shortly after his active service in Iraq in 2007.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also, ask him to submit any evidence of this treatment that he may have to VA.

2.  Ensure that the Veteran is scheduled for an appropriate VA psychiatric examination conducted by an examiner who has not previously examined him.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner is asked to accomplish the following. 

(a)  Identify any and all acquired psychiatric disorders that the Veteran has had at any time since he filed his claim in June 2011.  Specifically, if the examiner determines that the Veteran does not have PTSD, the examiner should address the consistent diagnoses of PTSD between 2011 and 2013 in VA treatment notes and in testing, and attempt to reconcile or explain the difference between these diagnoses and his or her own.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder, to include PTSD and adjustment disorder, had onset during his active service or was caused by his active service.  The examiner must address the significance of the Veteran's reports and statements submitted by his family and friends that describe significant changes in the Veteran after he returned from Iraq in 2007.  

The examiner must provide a rationale to support any conclusion reached.  

3.  Ensure that the Veteran is scheduled for an appropriate VA examination for his claim of service connection for sleep apnea.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  Any testing deemed necessary should be accomplished.  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is related to service or was caused by service.  

In rendering an opinion, the examiner is asked to address the Veteran's competent and credible testimony that his sleep apnea had its onset immediately after he returned from Iraq in 2007 and that he was diagnosed with sleep apnea around that time, and the 2013 lay statement from his wife.   

The examiner must provide a rationale to support any conclusion reached.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




